Exhibit 10.Y(2)

AMENDMENT TO

ALCOA SUPPLEMENTAL PENSION PLAN FOR SENIOR EXECUTIVES

Pursuant to Section 5.1, which provides that the Plan may be amended, the Plan
is revised as follows:

 

1. Section 5.1 is amended to replace the reference in the final sentence to “the
Board of Directors’ Inside Director Committee” with “Benefits Management
Committee”:

This Plan may also be amended, from time to time by the Benefits Management
Committee, except for amendments which have more than a minimal effect upon the
Company’s cost of providing benefits for Company employees at the officer level.

 

2. The following new Article VII – Claims and Appeals is added:

ARTICLE VII – CLAIMS AND APPEALS

7.1 If a claim by a Participant, Surviving Spouse or beneficiary is denied in
whole or in part, the Participant, Surviving Spouse or beneficiary, or their
representative will receive written notice from the plan administrator. This
notice will include the reasons for denial, the specific plan provision
involved, an explanation of how claims are reviewed, the procedure for
requesting a review of the denied claim, and a description of the information
that must be submitted with the appeal. The Participant, Surviving Spouse or
beneficiary, or their representative, may file a written appeal for review of a
denied claim to the plan administrator. The process and the time frames for the
determination claims and appeals are as follows:

(a) The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

(b) The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

(c) The Participant, Surviving Spouse or beneficiary, or their representative,
may submit an appeal of a denied claim within 60 days of receipt of the denial.

(d) The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

(e) The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

7.2 In the case where the plan administrator requires an extension of the period
to provide a determination on an initial claim or an appeal, the Plan will
notify the

 

1



--------------------------------------------------------------------------------

Participant, Surviving Spouse or beneficiary, or their representative, prior to
the expiration of the initial determination period. The notification will
describe the circumstances requiring the extension and the date a determination
is expected to be made. If additional information is required from the
Participant, Surviving Spouse or beneficiary, the determination period will be
suspended until the earlier of i) the date the information is received by the
plan administrator or ii) 45 days from the date the information was requested.

7.3 Participants, Surviving Spouses or Beneficiaries, or their representative,
who having received an adverse appeal determination and thereby exhausted the
remedies provided under the this Plan, proceed to file suit in state or federal
court, must file such suit within 180 days from the date of the adverse appeal
determination notice.

 

3. In all other respects, the Plan is ratified and confirmed.

 

2